DECISION
The application of the above-named defendant for a review of the sentence of 6 years for first degree burglary with provision that 34 days jail imprisonment is not to affect parole eligibility, imposed on April 15, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed, EXCEPT,
HOWEVER:
(1) The last 3 years of this sentence is ordered suspended, and for that period of time defendant is placed under the jurisdiction of the State Board of Pardons and under its supervision and control subject to all laws, rules and regulations applicable in such cases;
(2) It is specifically directed that defendant’s 34 days imprisonment in the county jail prior to confinement in the State Prison shall be credited to defendant as though already served in the State Prison at the time of reception and shall be so used in computing the date when defendant may be considered for parole eligibility. Respecting this direction concerning defendant’s jail imprisonment, it is our opinion that the law permits no other method of treating the same. Section 95-2315, R.C.M.1947; State v. Zachmeier, 153 Mont. 64, 453 P.2d 783, 26 St. Rep. 210.
While it may be that, aside from the direction given concerning defendant’s 34 days jail imprisonment, the sentencing judge was justified in imposing the sentence he did, nevertheless it has been made to appear to this Court that the interests of justice, the sentencing goals kept- in mind, would be just as well served by an earlier supervised release of this defendant, particularly when it is considered that she committed the crime in the company of a man 10 years her senior, is but 20 years old, of limited education and economic background, and has no prior criminal record. True, other burglaries than the one charged may have been committed, but apparently all were committed over a period of not more than two months, and seem to have been committed, so far as she was concerned, primarily for subsistence, and all under the leadership of older persons.
We thank John L. Hilts, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.